Case 2:11-cv-01754-BRM-AME Document 621-9 Filed 07/23/20 Page 1 of 19 PageID: 47923




                                  Exhibit F
Case 2:11-cv-01754-BRM-AME Document 621-9 Filed 07/23/20 Page 2 of 19 PageID: 47924




                       UNITED STATES DISTRICT COURT
                          DISTRICT OF NEW JERSEY

     KIMBERLEE WILLIAMS, et al.

     Plaintiffs,                            No. 2:11-cv-01754 (ES) (JAD)

     vs.                                              CIVIL ACTION

     BASF CATALYSTS LLC, et al.

     Defendants.




           DECLARATION OF THE HONORABLE MARINA
           CORODEMUS, J.S.C. (RETIRED) IN SUPPORT OF
           APPOINTMENT AS SETTLEMENT TRUSTEE AND
           SPECIAL MASTER

           MARINA CORODEMUS, being of majority age does pursuant to 28

   USCS §1746 declare as follows:


      1. I submit this declaration in support of the application by Class

   Counsel, Cohen Placitella & Roth, P.C., for my appointment as the

   Court’s Special Master and Settlement Trustee responsible for

   administering a Settlement Fund, a Cost Fund and other matters

   specified under the Plan of Distribution (“POD”) that is being presented

   for preliminary approval by the Court under and pursuant to the terms

   of the Settlement Agreement dated March 13, 2020 in the Williams
Case 2:11-cv-01754-BRM-AME Document 621-9 Filed 07/23/20 Page 3 of 19 PageID: 47925




   Action”.1 The information I set forth herein is based on my first-hand

   knowledge except for where I indicate that I am relying on a different

   source, in which case I believe the source cited to be credible and

   trustworthy and the information true.

       2. I am familiar with Williams Action from my review of the Second

   Amended Complaint and the published opinions by the Third Circuit

   and Court in this matter.

       3. I am also familiar with and understand the terms and provisions

   of the proposed Williams Action’s Settlement Agreement and the POD

   distributing the Settlement’s Settlement Fund if the proposed

   settlement is approved by the Court based upon: (a) my review of the

   Settlement Agreement, the POD, the proposed Settlement Fund and

   Cost Fund escrow agreements and the Notice Plan; and (b) my

   discussions of their respective terms of these which pertain to the duties

   and responsibilities of the Settlement Trustee/Special Master with (1)

   Class Counsel, (2) Verus LLC (who I understand assisted Class Counsel

   in the design of the POD and is being nominated to serve as the


   1 For consistency I incorporate the definitions of the proposed Settlement Agreement and POD by
   reference. Capitalized terms appearing herein therefore shall have the same meanings as defined in
   these documents.

                                                   2
Case 2:11-cv-01754-BRM-AME Document 621-9 Filed 07/23/20 Page 4 of 19 PageID: 47926




   Settlement Administrator), and (3) Edward Gentle, Esquire (who

   together with his law firm is being nominated for appointment as the

   Settlement Lien Administrator).

      4. I believe, as I will elaborate on below, that I possess the

   credentials, experience, ability and reputation for fairness and

   practicality among asbestos and mass tort practitioners—and courts as

   well—to successfully carry out the duties of Settlement Trustee/

   Settlement Master under the Settlement Agreement and POD,

   including:

            (a) Participating in the creation and then overseeing the

   Qualified Settlement Funds holding the Settlement Fund and Cost

   Fund as provided for in the Settlement Agreement, POD, fund escrow

   agreements and Court Orders;

            (b) Retaining and then overseeing the Administrator and Lien

   Administrator appointed by the Court;

            (c) Overseeing execution of the settlement’s Notice Plan;




                                        3
Case 2:11-cv-01754-BRM-AME Document 621-9 Filed 07/23/20 Page 5 of 19 PageID: 47927




            (d) Executing the Plan of Distribution, including performing

   the adjudications under the Plan entrusted to the Special

   Master/Settlement Trustee and making disbursements;

            (e) Retaining independent auditors of the Settlement and Cost

   Funds as required or needed and thereafter taking appropriate action

   as the audit results indicate;

            (f) Conducting Special Master/Settlement Trustee’s audits and

   administrative reviews required by the Settlement Agreement and

   POD;

            (g) Compiling and submitting the Special Master/Settlement

   Trustee budgets claim schedules and reports required by the Settlement

   Agreement and POD, and

            (h) Performing such other tasks or assignments as the Court

   may direct relating to the administration and oversite of the Settlement

   Agreement and POD.




                                        4
Case 2:11-cv-01754-BRM-AME Document 621-9 Filed 07/23/20 Page 6 of 19 PageID: 47928




                                  Qualifications

      5. I am an attorney at law, duly licensed and admitted to practice in

   the States of New Jersey and New York. I am in good standing before

   both Bars.

      6. I was admitted to the Bar of New Jersey in 1981 and to the New

   York Bar in 1989. I am also duly admitted to the Roll of Attorneys of

   this District Court.

      7. Between 1981 and 1993 I worked at the law firm of Corodemus

   and Corodemus, Perth Amboy, New Jersey, where I was a partner.

   Among other matters I handled products and environmental litigation

   matters.

      8. In 1993, I was appointed to the New Jersey Superior Court where

   I served in New Brunswick, Middlesex County. Prior to the conclusion

   of my initial term I was reappointed to the Superior Court with life

   tenure. I retired from the bench in 2004.

      9. In 1997 the Superior Court’s administration appointed me to

   develop and implement a litigation program for management of mass

   tort cases which became known as the “New Jersey Mass Tort Court”.


                                        5
Case 2:11-cv-01754-BRM-AME Document 621-9 Filed 07/23/20 Page 7 of 19 PageID: 47929




   This specialized Court’s mission over the years was expanded to

   encompass many other types of aggregate or multiple cases litigation

   beyond tort matters and as a result is now called the “New Jersey

   Multi-County Litigation Court”.

      10.       During the Mass Tort Court’s initial ten years I was the sole

   “Mass Tort” state judge in New Jersey, in which I presided over a wide

   variety of mass tort and class action litigation cases. The cases included

   environmental, pharmaceutical, general products liability and asbestos

   matters (which were assigned to and part of the Mass Tort Court when

   I was on the bench). Several of the matters that came before me have

   been recognized as landmark “mass tort” cases, including:

            •   The Ciba-Geigy Toms River Plant Superfund Site

         Litigation. This complex matter involved a large number of

         individual Superior Court personal injury suits—many claiming

         that a child developed a cancer disease—as well as several class

         actions seeking medical monitoring and property damages. All of

         the cases stemmed from alleged toxic chemical waste releases

         from waste storage lagoons and deteriorating buried drums

         located on the Ciba-Geigy chemical plant site in Toms River, New

                                        6
Case 2:11-cv-01754-BRM-AME Document 621-9 Filed 07/23/20 Page 8 of 19 PageID: 47930




         Jersey. The environmental condition of the plant and surrounding

         community led to the plant complex and surrounding residential

         neighborhoods being placed on the National Contingency Plan

         (a/k/a/ “Superfund Site”) List. The Plaintiffs contended that the

         released hazardous chemicals included trichloroethylene,

         tetrachloroethylene, benzene and chloroform, and their release

         and migration into their neighborhood environments caused

         among other things, a documented (and widely publicized) cluster

         of malignant disease occurrences among neighboring residential

         communities’ children; significant public and private nuisance

         interfering with their lives, and substantial property value

         diminishment.

          •    New Jersey’s Fen-Phen Diet Drug Litigation. American

         Home Products (AHP) (later known as Wyeth Pharmaceuticals) in

         the 1990s was located and headquartered in New Jersey and had

         manufactured Pondimin and Redux, both drugs comprising the

         “Fen” component in the widely used “Fen-Phen” diet drug

         combination that was popular in the late 1990s. When the two

         drugs were recalled and taken off the market in 1997 due to being

                                        7
Case 2:11-cv-01754-BRM-AME Document 621-9 Filed 07/23/20 Page 9 of 19 PageID: 47931




         associated with causing heart valve damage and a fatal

         pulmonary disease, thousands of personal injury suits were filed

         in New Jersey’s Superior Court alone and the New Jersey Mass

         Tort Court had one of the largest dockets of diet drug personal

         injury cases in the United States. During the original phase of this

         vast, long-lived litigation, i.e., up to the time of its national

         settlement, I managed the New Jersey cases which had a highly

         active State Plaintiffs Steering Committee (PSC) prosecuting the

         cases separate and apart from the federal Diet Drug MDL

         litigation’s PSC. In the summer of 1999, I presided over a two

         month long medical monitoring – consumer fraud class action

         trial. The trial, which was eventually stayed towards the

         conclusion of the Class Plaintiffs’ case in chief, is recognized for

         being highly instrumental in fostering agreement among the

         many, highly combative factions involved in the cases to meet and

         negotiate a $3.75 billion national settlement. The settlement was

         eventually executed in the related Diet Drug MDL, venued in the

         Eastern District of Pennsylvania, which was coordinated with the

         Superior Court’s Diet Drug litigation. On my watch thousands of


                                          8
Case 2:11-cv-01754-BRM-AME Document 621-9 Filed 07/23/20 Page 10 of 19 PageID: 47932




          individual New Jersey Superior Court cases were resolved both in

          and outside of the national settlement.

    •     New Jersey’s Tobacco Litigation. New Jersey tobacco cases

          were in the vanguard of the nation’s tobacco litigation, and during

          my tenure on the bench tobacco litigation in various contexts and

          forms were continually before me.

    •     Asbestos Litigation. New Jersey’s “Asbestos Case Program” was

          one of the Mass Tort Court’s parts throughout my tenure as

          presiding judge of the Mass Tort Court. Under this program each

          and every asbestos case filed in New Jersey State court was

          centralized and assigned to this court. To help me administer this

          program’s massive docket I had two full time Special Masters along

          with a team of support staff assigned to me which I was responsible

          for managing in addition to my other judicial activities.

        11.    As I approached the end of my career on the bench, the New

    Jersey Mass Tort Court program’s docket grew to such size that more

    than one judge was needed to handle the wide array and volume of

    cases constantly being assigned to the court. Before retiring I trained

    several judges to take on the duties of presiding over New Jersey’s Mass

                                         9
Case 2:11-cv-01754-BRM-AME Document 621-9 Filed 07/23/20 Page 11 of 19 PageID: 47933




    Tort Court. Upon my retirement the court’s docket was then divided

    and spread over three New Jersey Superior Court vicinages: Bergen,

    Middlesex and Atlantic counties.

       12.      Among my major accomplishments in implementing and

    presiding over New Jersey’s Mass Tort Court are the results of my work

    on Federal-State Court cooperation/coordination initiatives, including

    ones that I was involved in under the auspices of the Association of

    Chief Justices and the Federal Rules Committee. The judicial system

    coordination methods that I and my colleagues developed during these

    efforts have become routine measures employed today where both

    federal MDL and State Court Mass Tort programs are proceeding

    simultaneously. For my work in this area, in 2014 I received of the

    Middlesex County Bar’s Robert T. Wilentz lifetime achievement award.

    In presenting me with the award New Jersey Supreme Court Associate

    Justice Barry Albin praised my work “as having set the standard for

    how the State conducts Mass Torts cases.”

       13.     Both on and off the bench I have been active in many legal

    academic and educational activities. I have served as an adjunct law

    professor at Rutgers Law School. I have and still do frequently lecture

                                        10
Case 2:11-cv-01754-BRM-AME Document 621-9 Filed 07/23/20 Page 12 of 19 PageID: 47934




    before professional society and organization meetings and conferences

    on mass tort litigation topics, including techniques and best practices

    for managing aggregate claims and mass tort settlement

    administration. I annually chair a national level seminar on mass torts

    in which many eminent state and federal jurists and mass tort

    practitioners make presentations and numerous mass torts

    practitioners (both plaintiffs and defense) from across the country

    attend. I also have authored several of the original chapters of the New

    Jersey Mass Tort Handbook published by the New Jersey

    Administrative Office of the Courts.

       14.     I am and have been active in a number of professional

    societies and organizations over my legal career. Currently I am

    member of the New Jersey State Bar Association. I am also an elected

    Member of the American Law Institute and have been appointed to its

    Aggregate Litigation Advisory Committee. Previously I served as an

    officer and section leader of the Sedona Conference, a premier national

    organization noted for its work on developing best practices and

    procedures for electronic discovery and mass tort and complex litigation

    tasks and procedures. I am a former Chair of the Middlesex County

                                        11
Case 2:11-cv-01754-BRM-AME Document 621-9 Filed 07/23/20 Page 13 of 19 PageID: 47935




    Vicinage Ethics Committee. I was also president of the New Jersey

    Trial Lawyers Association (now known as the New Jersey Association of

    Justice).

       15.        I have been recognized by the New Jersey Bar Association as

    a Women Trail Blazer for my work and accomplishments as a lawyer

    and jurist.

       16.        On my retirement from the bench, I returned to legal

    practice, which I have limited to alternative dispute resolution

    engagements as a neutral and to serving various courts as a Special

    Master, Settlement Trustee, mediator or auditor.

       17.        I am a certified arbitrator for the American Association of

    Arbitrators (AAA) and the American Health Lawyers Association and

    am admitted into the International Institute for Conflict Resolution. I

    am also a past President of the Academy of Court Appointed Masters.

                               Judicial Appointments

       18.        Since 2004 I have been appointed by courts or by parties to

    serve as a special master, settlement trustee or mediator in a number of

    federal and state court matters. In addition to numerous assignments


                                          12
Case 2:11-cv-01754-BRM-AME Document 621-9 Filed 07/23/20 Page 14 of 19 PageID: 47936




    regarding relatively small-scale consumer fraud and aggregate

    litigation matters, I have substantial experience in handling large-scale

    master/trustee assignments such as involved here in this Williams

    Action ‘s proposed Settlement Agreement and POD. Some of the

    noteworthy of these include:


                       A. Federal Court Appointments

       • MDL No. 1567 (Vioxx Products Liab. Actions). Appointed Special
         Master by Judge Fallon, U.S. District Court for Eastern District of
         Louisiana to handle settlement issues.

       • MDL No. 1297 (DuPuy Orthopedic Devices Products Liab.
         Actions). Appointed by Judge Katz, U.S. District Court for
         Northern District of Ohio, to handle settlement appeal issues.

       • MDL No. 1335 (Propulsid Products Liab. Actions). Appointed
         Special Master by Judge Fallon to handle settlement issues.

       • MDL No. 2235 (American Medical Systems TVM Products Liab.
         Actions) Appointed Special Master by Judge Goodwin U.S. District
         Court for Southern District of West Virginia to handle settlement
         issues relating to private settlement agreements.

       • MDL No. 2602 (Benicar (Olmesartan) Products Liab. Litig.
         Appointed Special Master on August 1, 2017 by Judge Kugler,
         U.S. District Court of New Jersey with responsibility for handling
         and adjudicating applications to dismiss claims for failure to
         comply with the terms of a settlement agreement and making
         recommendation to the Court on the resolution of other motions
         related to the settlement specified in the agreement. The subject
         national settlement agreement covered 2,000 MDL cases from
         across the country as well as another 100 cases pending in New
         Jersey Superior Court in Atlantic County.

                                        13
Case 2:11-cv-01754-BRM-AME Document 621-9 Filed 07/23/20 Page 15 of 19 PageID: 47937




       • MDL No. 2641 (Bard IVC Products Liab. Actions). Appointed
         Special Master by Judge Campbell, U.S. District Court for District
         of Arizona, to handle settlement issues.

       • Fitzgerald v. Gann Law Books, Inc., CA:11-cv-04287.
         Appointed mediator by New Jersey District Court Judge Cox-
         Arleo in 2013 to mediate and resolve TCPA class action case.
         Matter successfully settled and concluded.

       • Ephedra bankruptcy. Appointed Special Master by Judge
         Wolin, U.S. District Court of New Jersey.

       •   GAF G1 §524(g) Bankruptcy Trust Trustee. Appointed by
           Judge Gambardella, U.S. Bankruptcy Judge, District of New
           Jersey, to serve as one of several court appointed trustees with
           responsibility for ongoing asbestos claims resolution trust, I
           oversee the work of Verus LLC who is that 524(g) trust’s third-
           party claims administrator.

                        B.   State Court Appointments

       • New Jersey Department of Environmental Protection v.
         Occidental, et al. I was commissioned by presiding Judge
         Goldman to assist the parties’ effort to voluntarily resolve a
         massive environmental injury case involving chemical pollution of
         the Passaic River by Diamond Shamrock Chemicals Co. and
         others. My efforts helped foster a $355.4 million settlement
         agreement which was approved by the court in late 2014.

       • Mirena IUD Products Liability Litig. Bergen County MCL
         Case 297. I was appointed Settlement Master by Judge Harz to
         adjudicate claimant appeals in the case’s private mass tort
         settlement program.

       • In Re Corey Lidle Litigation. On October 11, 2006 a small
         private airplane owned by the famed former Yankee pitcher Cory
         Lidle crashed into upper floors of a skyscraper located along the
         East River, killing Mr. Lidle along with a flight instructor in the
         plane with him. Numerous other people in the building were also
         injured. Among the issues in the ensuing litigation was who was
                                         14
Case 2:11-cv-01754-BRM-AME Document 621-9 Filed 07/23/20 Page 16 of 19 PageID: 47938




          actually piloting the plane at the time of the crash. I was jointly
          appointed by the courts in New York, New Jersey and California
          to mediate multiple, multi-million dollar lawsuits pending before
          the several courts following the crash. The cases all resolved with
          settlements.

       • Jersey City water pipes-asbestos litigation. Appointed by
         New Jersey Superior Court to work with New Jersey Department
         of Environmental Protection and other parties to reach settlement
         of the matter. Case resolved in settlement.

       • Hurricane Sandy Claims. Appointed by presiding New Jersey
         Superior Courts to mediate disputed insurance coverage and
         payment claims broght following the massive property damage
         within New Jersey caused by Superstorm Sandy.

                Rule 53 and 28 USC §455 Certifications

       19.     Pursuant to Fed R. Civ. P. 53(a)(2), I certify that I do not

    have a relationship to the parties, attorneys, action, or court in this

    matter that would require disqualification of a judge under 28 U.S.C.

    § 455.

       20.     Pursuant to 28 U.S.C. § 455(a), I certify that my impartiality

    cannot be and has not been reasonably questioned in this matter.

       21.     Pursuant to 28 U.S.C. § 455(b)(1), I certify that I have no

    personal bias or prejudice concerning a party or counsel in this matter,

    nor do I have any personal knowledge of disputed evidentiary facts

    concerning these proceedings.

                                         15
Case 2:11-cv-01754-BRM-AME Document 621-9 Filed 07/23/20 Page 17 of 19 PageID: 47939




       22.     Pursuant to 28 U.S.C. § 455(b)(2), I certify that I have not

    served as a lawyer in the matter in controversy or the Underlying

    Lawsuits at issue in Williams. Nor has a lawyer with whom I previously

    practiced law served during such association as a lawyer concerning

    this matter or in the Underlying Lawsuits at issue in Williams. Neither

    I nor any such lawyer have been a material witness concerning this

    matter or in the Underlying Lawsuits at issue in Williams.

       23.     Pursuant to 28 U.S.C. § 455(b)(3), I certify that, although I

    served in governmental employment -- as a Judge of the Supreme Court

    of New Jersey -- I never participated as counsel, adviser or material

    witness concerning this proceeding nor have I expressed an opinion

    concerning the merits of this particular case.

       24.     Pursuant to 28 U.S.C. § 455(b)(4) and (5), I certify that I

    individually or as a fiduciary, do not have a financial interest in the

    subject matter in controversy or in a party to this proceeding, or any

    other interest that could be substantially affected by the outcome of this

    proceeding. I do not have a spouse or children.

       25.     Pursuant to 28 U.S.C. § 455(b) (5), I certify that I do not

    have a spouse and that neither I or any person within the third degree

                                        16
Case 2:11-cv-01754-BRM-AME Document 621-9 Filed 07/23/20 Page 18 of 19 PageID: 47940




    of relationship to me (i) is a party to this proceeding, or an officer,

    director, or trustee of a party; (ii) is acting as a lawyer in this

    proceeding; (iii) is known by me to have an interest that could be

    substantially affected by the outcome of this proceeding; or (iv) is to my

    knowledge likely to be a material witness in this proceeding.

                                  Compensation

       26.       The parties and I have tentatively agreed upon, and subject

    to the Court’s approval, a fee and terms of compensation for my services

    as Settlement Master and Trustee, which will be paid from the Cost

    Fund to the extent there are available funds and otherwise from the

    Settlement Fund. The amount agreed upon is an annualized fee of

    $125,000 payable in equal monthly installments on the last day of each

    calendar month, with the fee prorated as to any period in which I cease

    or no longer are required to serve. I will also receive reimbursement for

    any travel, necessary out-of-pocket, secretarial or clerical costs and

    expenses I incur in performing my work, which will be invoiced without

    any mark-up and shall be paid on a monthly basis along with payment

    of my fee.




                                          17
Case 2:11-cv-01754-BRM-AME Document 621-9 Filed 07/23/20 Page 19 of 19 PageID: 47941




       27.     Where my time for services rendered in this matter under

    the POD or Order of Court are not to be paid from the Cost Fund but ,

    rather, are to be paid or taxed against a claimant or other person, my

    hourly fee is $600 per hour.

          I certify under penalty of perjury that the foregoing is true and

    correct.



    Dated: April 17, 2020



                                             _____________________________
                                             Marina Corodemus




                                        18
